DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The affidavit under 37 CFR 1.132 filed 05/18/2021 is insufficient to overcome the rejection of claims 1-20 based upon Tsai et al. US 2013/0168656 A1 (“Tsai”) in view of Kim et al. US 2015/0090963 A1 (“Kim”) applied under 35 U.S.C. 103 as set forth in the last Office action because:  for the reasons outlined below.
Claims 1, 4-6, and 13-15 are amended due to Applicant's amendment dated 05/17/2021.  Claims 1-20 are pending.
The objection to claims 1, 4-6, and 13-15 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 05/17/2021.
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Tsai et al. US 2013/0168656 A1 (“Tsai”) in view of Kim et al. US 2015/0090963 A1 (“Kim”) is not overcome due to the Applicant’s amendment dated 05/17/2021. The rejection is maintained. 
Response to Arguments
Applicant’s arguments on pages 26-31 of the reply dated 05/17/2021 with respect to the rejection of claims 1-20 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument – On pages 26-27, Applicant argues that one would not have been motivated to modify the Compound 1 of Tsai in view of Kim given that Compound 1 of Tsai is located in the organic layer, which is an emissive layer, and the compound of Kim comprising the benzocarbazole group is within the electron transport layer.
Examiner's response – As discussed in the previous Office Action and below, the benzocarbazole is similar to carbazole in terms of structure, but compared to carbazole, the benzocarbazole is enriched 
Additionally, Tsai teaches it is beneficial for the Compound 1 to have better stability (¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the Compound 1 of Tsai such that two R3 of Formula I of Tsai are joined to form a benzocarbazole group, based on the teaching of Kim. The motivation for doing so would have been to obtain strong hole and electron transport capabilities and relatively higher molecular thermal stability, as taught by Kim.

Applicant's argument –On pages 27-28, Applicant argues that modifying Compound 1 of Tsai with the benzocarbazole group of Kim would result in a larger HOMO-LUMO gap and a stronger metal-ligand interaction based on molecular orbital theory. Applicant points to the ligand field diagram to demonstrate the energy change between compounds having a carbazole group vs. a benzocarbazole group.
Examiner's response – The ligand field diagram is not based on data and thus is not supported by objective evidence. Applicant has not cited any objective evidence or references to support the molecular orbital theory wherein modifying Compound 1 of Tsai with the benzocarbazole group of Kim would result in a larger HOMO-LUMO gap and a stronger metal-ligand interaction. Arguments of counsel cannot take the place of factually supported objective evidence. See MPEP 2145.
Additionally, this does not constitute a teaching away because the prior art references do not criticize, discredit, or otherwise discourage the benzocarbazole group and the prior art references do not expressly exclude the benzocarbazole group in combination with Compound 1.
As Tsai teaches two or more adjacent R3 may be joined to form a fused ring (¶ [0016]) and R3 may be an alkyl group (¶ [0027]), Tsai does not exclude a benzocarbazole group.
Furthermore, Tsai teaches the compounds of Formula I, which contain three 6-membered metallocycle units, have particularly desirable properties (Tsai, ¶ [0051]). Tsai teaches “a smaller HOMO-LUMO bandgap energy are desirable properties found in compounds of Formula I such as Compound 1” (¶ [0076]). Therefore, as the benzocarbazole group is within the bounds of Formula 1, the modified compound of Tsai in view of Kim should be expected to have the desired property of a small HOMO-LUMO bandgap energy.

Applicant's argument -- Applicant argues on pages 29-31 of the reply that the data in Table 1A demonstrate that the claimed invention achieves unexpected results relative to the prior art.  Specifically, Applicant argues Example 6 including Compound 3 
    PNG
    media_image1.png
    173
    184
    media_image1.png
    Greyscale
shows lower driving voltage, higher luminance, higher efficiency, and longer lifespan compared to each of the Comparative Examples, including Comparative Example 2 which includes Compound 46 
    PNG
    media_image2.png
    199
    210
    media_image2.png
    Greyscale
.
Examiner's response – Applicants have the burden of explaining the proffered data as evidence of non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02.
Compound 1 of Tsai teaches an oxygen atom bridging the two carbazole groups 
    PNG
    media_image3.png
    149
    240
    media_image3.png
    Greyscale
whereas Compound 3 presented in the reply recites a nitrogen atom bridging two carbazole groups, wherein the nitrogen atom has an aryl substituent. As such, Compound 3 is not making a comparison to the closest cited art.
Additionally, the device layer structures and materials of Tsai and the instant device are different. 
The device of Tsai contains the following layers: LG101 as the hole injection layer, NPD as the hole transporting layer, EB1 as the electron blocking layer, Host 1 doped with a compound of Formula I as the emissive layer, BL1 as the hole blocking layer, and Alq3 as the electron transport layer (¶ [0072]), and NPD, EB1, BL1 are shown on pg. 28.
The instant device recites the following layers: Compound 2-TNATA as the hole injection layer, NPB as the hole transport layer, mCBP doped with Compound 1 as the emission layer, TSPO1 as the hole blocking layer, and Alq3 as the electron transport layer (instant ¶ [00381]).
The device of Tsai and the instant device differ in (i) the materials for the hole injection layer, the hole transport layer, the host compound, and the hole blocking layer; and (ii) the structure of the device, as the instant device does not recite an electron blocking layer.
Therefore, Applicant fails to make a comparison with the closest prior art. See MPEP 716.02(e).
Without comparing to the closest prior art, it is difficult to determine whether the lower driving voltage, higher luminance, higher efficiency, and longer lifespan of Example 6 is due in full to the benzocarbazole group of the dopant compound.
Furthermore, the evidence of nonobviousness is not commensurate in scope with the claims. The claims encompass wherein L13 is an oxygen atom bridging the two carbazole groups and the prior art teaches a compound wherein the position equivalent to L13 is oxygen; however, it is unclear from the evidence presented what differences would be observed between compounds that show oxygen at the position equivalent to L13 and differ by the presence of the benzocarbazole/carbazole.
Additionally, Applicant does not sufficiently show or explain how the various layer structure and material modifications, as discussed above, would change the device performance values for the full scope of devices encompassed by the claims and taught by the prior art.

Applicant's argument –On page 30, Applicant argues Comparative Compound A emits blue color light whereas compounds of the instant claim including Compound 1 emit green light or red light.
Examiner's response – It is noted that the features upon which applicant relies (red or green emission) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Additionally, Applicant does not sufficiently show or explain the practical significance of the red or green emission over blue emission.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. US 2013/0168656 A1 (“Tsai”) in view of Kim et al. US 2015/0090963 A1 (“Kim”).
Regarding claims 1-2, 7-12, and 16, Tsai teaches an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode comprising a compound (¶ [0027]) having the general Formula I 
    PNG
    media_image4.png
    155
    150
    media_image4.png
    Greyscale
(¶ [0016]). Tsai teaches the organic layer may be an emissive layer and the compound an emissive dopant (¶ [0029]). Tsai teaches specific examples of general Formula I including Compound 1 
    PNG
    media_image5.png
    168
    294
    media_image5.png
    Greyscale
(¶ [0061]).
Tsai does not specifically teach a compound above wherein three benzene rings are fused on a 5-membered nitrogen-containing ring 
    PNG
    media_image6.png
    168
    294
    media_image6.png
    Greyscale
. However, Tsai does teach R3 may represent di-substitutions and is selected from the group consisting of hydrogen, alkyl and alkenyl, among others, and that two or more adjacent R3 groups are optionally joined to form a fused ring (¶ [0027]).
Kim teaches an organic light-emitting device comprising an organic compounds that includes benzocarbazole 
    PNG
    media_image7.png
    147
    172
    media_image7.png
    Greyscale
(¶ [0008]). Kim teaches the benzocarbazole (4H-benzo[def]carbazole) is similar to carbazole in terms of structure, but compared to carbazole, the benzocarbazole is enriched with electrons and has a relatively higher molecular weight (¶ [0140]). Kim further teaches that compared to carbazole, the benzocarbazole has strong hole and electron transport capabilities and relatively higher molecular thermal stability (¶ [0140]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the Compound 1 of Tsai such that two R3
The modified compound of Tsai in view of Kim has the structure of 
    PNG
    media_image8.png
    234
    423
    media_image8.png
    Greyscale
.
Per claim 1, Tsai in view of Kim teach instant Formula 1, wherein:
M11 is platinum (Pt);
A11 and A12 are C5 heterocyclic groups and A13 to A16 are C6 carbocyclic groups;
Y11 and Y12 are N, and Y13 and Y14 are C;
T11 to T14 are each a single bond;
L11 is not required to be present, L12 is *N(R17)-*’ , and L13 is *-O-*’;
a11 is 0, and a12 and a13 are 1;
when a11 is zero, A11 and A12 are not linked to each other;
R11 to R16 are each hydrogen; 
R17 is an unsubstituted C6 aryl group and R18 is not required to be present; 
R13 and R17 are linked to form an unsubstituted C12 heterocyclic group; and
b11 to b12 are each 4, b13 is 6, b14 is 1, b15 is 2, and b16 is 3.
Regarding claim 3, Tsai in view of Kim teach the modified compound of claim 1, as described above. Per claim 3, Tsai in view of Kim teach instant Formula 1, wherein A11 and A12 are a pyridine group, and A13 to A16
Regarding claim 4, Tsai in view of Kim teach the modified compound of claim 1, as described above. Per claim 4, Tsai in view of Kim teach instant Formula 1, wherein A11 and A12 are represented by instant Formula 2-4 and A13 is represented by instant Formula 2-9 wherein:
X24 is N-*;
X25 is C-*;
X26 of Formula 2-4 is C(R24) and X26 of Formula 2-9 is C-*;
R21, R22 and R24 are a hydrogen atoms; 
b21 is 3 and b23 is 4; and
X21 to X23, X27 to X29, R23, and b22 and b24 are not required to be present.
Regarding claim 5, Tsai in view of Kim teach the modified compound of claim 1, as described above. Per claim 5, Tsai in view of Kim teach instant Formula 1, wherein A14 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21  is a hydrogen atom; and

b21 is 1.

Tsai in view of Kim teach instant Formula 1, wherein A15 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21 is hydrogen; and

b21 is 2.
Tsai in view of Kim teach instant Formula 1, wherein A16 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21 is hydrogen; and

b21 is 1.
Regarding claim 6, Tsai in view of Kim teach the modified compound of claim 1, as described above. Tsai in view of Kim teach instant Formula 1, wherein the moiety is a moiety represented by Formula 1-1 wherein Y14 is C.
Regarding claim 13, Tsai in view of Kim teach the modified compound of claim 1, as described above. Tsai in view of Kim teach instant Formula 1, wherein R11 to R16 are each hydrogen; R17 is a phenyl group; and R18 is not required to be present.
Regarding claim 14, Tsai in view of Kim teach the modified compound of claim 1 
    PNG
    media_image8.png
    234
    423
    media_image8.png
    Greyscale
, as described above. Tsai in view of Kim teach instant Formula 3-1 wherein M11, A11 to A13, Y11 to Y14, T11 to T14, L11 to L13, a11 to a13, R11 to R13, and b11 to b13 are the same as described for instant Formula 1 above and wherein:
Y31 to Y37 are each independently C;
Y41 to Y47 are not required to be present;
R31 to R33 are each independently a hydrogen atom;
R41 to R43 are not required to be present;
b31 is 1, b32 is 2, and b41 and b42 are not required to be present; and
b33 is 3 and b43 is not required to be present.

Regarding claim 15, Tsai in view of Kim teach the modified compound of claim 1, as described above. Tsai in view of Kim teach the modified compound is represented by instant Compound 1
    PNG
    media_image9.png
    88
    180
    media_image9.png
    Greyscale
.
Regarding claim 17, Tsai in view of Kim teach the modified compound of claims 1 and 16, as described above. Tsai further teaches the organic layer may comprise multiple layers of different organic material with respect to Fig. 1 (¶ [0043]). Tsai teaches in Fig. 1 a device (100) that may include an anode (115), a hole injection layer (120), a hole transport layer (125), an electron blocking layer (130), an emissive layer (135), a hole blocking layer (140), an electron transport layer (145), an electron injection layer (150), and a cathode (160) (¶ [0140]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select an organic layer comprising the layers of a hole injection layer, a hole transport layer, an electron blocking layer, an emissive layer, a hole blocking layer, an electron transport layer, and an electron injection layer, in that order and sandwiched between an anode and a cathode to arrive at the claimed device, because one of ordinary skill in the art would reasonably have expected the elements of the organic layers to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 18, Tsai in view of Kim teach the modified compound of claim 17, as described above. Tsai teaches the organic layer may be an emissive layer and the compound an emissive dopant (¶ [0029]). Tsai further teaches an example of an organic light emitting device wherein the compound is used in the emissive layer (¶ [0072]).
Regarding claim 19, Tsai in view of Kim teach the modified compound of claim 18, as described above. Tsai teaches the organic layer further comprises a host (¶ [0030]) and teaches an example of a 
    PNG
    media_image10.png
    220
    435
    media_image10.png
    Greyscale
(¶ [0032]), wherein the highlighted groups are carbazole. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a host of the compound above, because it would have been choosing from a list of hosts, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the organic layer of the organic light emitting device of Tsai and possessing the benefits taught by Tsai.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the host above having the benefits taught by Tsai in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a host as described above comprising carbazole groups to arrive at the claimed device, because one of ordinary skill in the art would reasonably have expected the elements of the host and the organic light emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 20, Tsai in view of Kim teach the modified compound of claim 17, as described above. Tsai teaches the compound used in the hole blocking layer contains the same molecule or same functional groups used as the host (¶ [0105]). Tsai teaches the host may be of the formula 
    PNG
    media_image11.png
    61
    112
    media_image11.png
    Greyscale
and teaches specific examples of host material in Table 6 including 
    PNG
    media_image12.png
    154
    329
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    127
    240
    media_image13.png
    Greyscale
, and 
    PNG
    media_image14.png
    152
    318
    media_image14.png
    Greyscale
(pg. 58-59), which are silyl-containing compounds.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select silyl-containing compounds as described above for the hole blocking layer, because it would have been choosing from a list of compounds selected for the hole blocking layer, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the hole blocking layer of the organic light emitting device of Tsai and possessing the benefits taught by Tsai.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the silyl-containing compounds above having the benefits taught by Tsai in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a silyl-containing compound as described above for the hole blocking layer to arrive at the claimed device, because one of ordinary skill in the art would reasonably have expected the elements of the silyl-containing compound and the organic light emitting device to predictably maintain their respective properties or functions after they have been combined, .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789